United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-3428
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Gerald Lebeau

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                           Submitted: October 15, 2012
                             Filed: October 31, 2012
                                  [Unpublished]
                                 ____________

Before BYE, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Gerald Lebeau appeals the district court's1 reimposition of a special condition
of supervised release following his revocation sentence of three months in prison.

      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
Lebeau's supervised release was revoked when he absconded from a community
corrections center and tested positive for cocaine. Lebeau contends that the special
condition requiring that he refrain from consuming alcoholic beverages or
frequenting establishments whose primary business is the sale of alcoholic beverages
was unnecessary and reimposed without individualized findings. Lebeau did not
object to this special condition at his revocation sentencing, and we review for plain
error. United States v. Poitra, 648 F.3d 884, 888 (8th Cir. 2011). We have reviewed
the record and find no plain error. At the revocation hearing, the district court made
individualized findings regarding Lebeau's history of substance abuse and his need
to remain "clean and sober." And, the record reflects that the condition was tailored
to Lebeau's history and characteristics (which included both drug and alcohol
offenses), the deterrence of criminal conduct, the protection of the public, and
Lebeau's correctional needs. See 18 U.S.C. §§ 3553(a), 3583(d) (setting forth factors
the court should consider in ordering special conditions of supervised release). We
also credit the government's argument that had Lebeau not violated the conditions of
supervised release, his special conditions would have remained in effect for three
years following his release from custody in April 2010. We agree that Lebeau should
not be able to benefit from his violations. Accordingly, we affirm.2
                         ______________________________




      2
        We also reject Lebeau's claim that the district court did not have jurisdiction
over him based upon the 1868 Fort Laramie Treaty. See United States v. Drapeau,
414 F.3d 869, 878 (8th Cir. 2005) (holding that the Fort Laramie Treaty does not
deprive federal courts of subject matter jurisdiction over federal drug trafficking
cases).

                                         -2-